                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cv-00486-FDW-DSC



 MAURICE GRIER,                                     )
                                                    )
         Plaintiff,                                 )
                                                    )
 vs.                                                )
                                                    )                      ORDER
 DUNCAN GRAY, individually and as an                )
 employee of the Charlotte-Mecklenburg Board        )
 of        Education;         CHARLOTTE-            )
 MECKLENBURG               BOARD         OF         )
 EDUCATION,                                         )
                                                    )
         Defendants.                                )

       THIS MATTER is before the Court on the “Objection to Subpoena to Appear and Testify

at a Hearing or Trial in a Civil Action,” (Doc. No. 106), filed pro se by Everett Allen, a party

subpoenaed by Plaintiff to testify at trial in this matter. For the reasons stated in open court, the

Motion (Doc. No. 106) is GRANTED. The Clerk is respectfully directed to send a copy of this

Order to the return address indicated on Everett Allen’s envelope containing the instant motion:

Everett Allen, 122 Garden Grove Lane, Red Oak, Texas 75154.

       IT IS SO ORDERED.

                                             Signed: May 4, 2021
